Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This office action is in response to amendment filed on 12/17/2020. Claims 1-18 are currently pending of which none are amended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Langley (US PGPub No:  2019/0347440) in view of Richards et al (US Patent No: 8,868,561), hereafter referred to as Langley and Richards, respectively.

With regards to claims 1 and 10, Langley teaches through Richards, a computer-implemented method to automatically initialize a standalone e- discovery machine to a local network when the e-discovery machine is physically or wirelessly connected to the local network comprising: 

(Langley teaches an e-discovery search server/machine establishing a connection via a switching address by itself or manually; see paragraphs 161, Langley. The e-discovery server can also use logical addresses, the logical address can be automatically resolved; see Figure 8, paragraphs 40 and 166, Langley); 

automatically generating, by the standalone e-discovery machine, an initialization page relating to a document management application hosted by the standalone e-discovery machine (See search application within e-discovery search server; see paragraphs 132-133, Langley); 

receiving, by the standalone e-discovery machine, configuration information from the local network based on a user indication of commencement of initialization of the standalone e-discovery machine (Langley teaches the e-discovery search server has an application that obtains data on how to comply with requests, this can include handling decryption keys for encrypted logical addresses; see paragraphs 132-133, Langley); 

and automatically executing, by the standalone e-discovery machine, the document management application based on the received configuration information (see Richards below).  

While Langley teaches the e-discovery search server (standalone e-discovery machine) running an application, Langley does not explicitly cite automatically executing the application (document management application) based on the received configuration information. In the same field of endeavor, Richards also teaches an electronic discovery manager server (standalone e-discovery machine); see Figure 1, Richards. Richards goes on to explain how the electronic discovery manager server can be configured to use the mapping and scanning tools (document management application) that are within the server to automatically retrieve data from the HR database, active directory, and other sources, at scheduled intervals but could also be configured to retrieve data in real-time; see paragraph 51, Richards. Configuring the manner in which data is obtained, ensures that the data is current; see paragraph 51, Richards. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Richards with  those of Langley to ensure data is current within the e-discovery network. 


With regards to claims 2 and 11, Langley teaches through Richards, the computer-implemented method wherein the received configuration information comprises configuration code relating to at least one of: standalone e-discovery machine settings or local network settings (see paragraphs 42-43, and 51, Richards).  

With regards to claims 3 and 12, the computer-implemented method wherein the standalone e- discovery machine is integrated into the local network and the integration into the local 32Attorney Docket No. 14969.0004-00000network comprises the standalone e-discovery machine being physically connected to the local network (see wired network; see Figure 1 and paragraph 46, Langley).  

With regards to claims 4 and 13, Langley teaches through Richards, the computer-implemented method wherein the standalone e- discovery machine is integrated into the local network and the integration into the local network comprises the standalone e-discovery machine being wirelessly connected to the local network (see wireless network; see Figure 1 and paragraph 46, Langley). 

With regards to claims 5 and 14, Langley teaches through Richards, the computer-implemented method wherein automatically obtaining the network address comprises using a DHCP protocol to obtain the network address (Langley discloses support for IPv4; see paragraph 127, Langley. DHCP is used for IPv4).  

With regards to claims 6 and 15, Langley teaches through Richards, the computer-implemented method wherein using the DHCP protocol comprises assigning the standalone e-discovery machine an IP address permitting the standalone e-discovery machine to communicate with other devices on the network (see IP address in TCP/IP; see paragraph 40, Langley).  

With regards to claims 7 and 16, Langley teaches through Richards, the computer-implemented method wherein automatically obtaining the network address comprises configuring the standalone e-discovery machine to securely communicate to an external server (See security and encrypted and using tokens and keys for establishing connections; see paragraphs 12-13 and 38, 53, Langley).  

With regards to claims 8 and 17, Langley teaches through Richards, the computer-implemented method wherein securely communicating to the external server comprises accessing an internal VPN server on the standalone e-discovery machine and initiating a VPN connection to an external network of the external server (see encrypted logical addressing; see paragraphs 13-14, Langley).

With regards to claims 9 and 18, Langley teaches through Richards, the computer-implemented method wherein automatically executing the document management application comprises executing software stored locally on the standalone e-discovery machine (see Figure 2, Richards).  

The obviousness motivation applied to independent claims 1 and 10 are applicable to their respective dependent claims.



Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive. The following are the examiner’s response to the applicant’s arguments.
The first argument presented by the applicant alleges that neither prior art teaches a standalone e-discovery machine that automatically obtains a network address on a local network. In particular, applicant alleges that Langley merely enables e-discovery operation to be conducted, whereas the claimed techniques are directed towards specific e-discovery operations. The examiner disagrees. For this limitation, the examiner relied upon the Langley prior art. Langley teaches an e-discovery search server/machine (i.e. standalone e-discovery machine) requests the switching address (i.e. e-discovery machine itself obtains a network address); see paragraph 161, Langley. The e-discovery server/machine establishes a connection via a switching address by itself (i.e. automatically obtain) or manually; see paragraphs 161 and 166, Langley. The e-discovery server can also use logical addresses, the logical address can be automatically resolved; see Figure 8, paragraphs 40 and 166, Langley. The claim language only recites the standalone e-discovery machine automatically obtaining a network address, it does not specify what kind or address or how the address is to be utilized. The applicant also alleges the e-discovery search server merely stores emails for subsequent retrieval, the examiner again disagrees. Paragraph 31 explains that server 14, which contains the e-discovery servers, can include the same or different number of servers.  Figure 8 and paragraph 129 further establish this fact by both illustrating distinct and disparate servers for 14-S and 14-O for e-discovery search servers and how the servers can even be air-gapped.
The second argument presented by the applicant alleges that neither prior art teaches a document management application or automatic generation of an initialization page. Again the examiner disagrees. Langley teaches an e-discovery search application within the e-discovery search server (i.e. document management application); see paragraphs 132-133, Langley. In addition, Langley 
The third argument presented by the applicant alleges neither prior art teaches a standalone e-discovery machine receiving configuration information based on the claimed user indication. Langley teaches the e-discovery search server has an application that obtains data on how to comply with requests, this can include handling decryption keys for encrypted logical addresses or keywords to configure the search; see paragraphs 132-133, Langley. As explained above, Langley’s design allows for users to enter information via forms with fields; see paragraph 62, Langley. Search attributes such as keys, keywords, and data entered via fields qualify as configuration information since they are applied in the search. 
The fourth and final argument presented by the applicant alleges neither prior art teaches automatic execution of the document management application based on received configuration information. Again the examiner disagrees. Richards explains how the electronic discovery manager server can be configured to use the mapping and scanning tools (i.e. document management application) that are within the server to automatically retrieve data from the HR database, active directory, and other sources, at scheduled intervals but could also be configured to retrieve data in real-time; see paragraph 51, Richards. Configuring the manner in which data is obtained, ensures that the data is current; see paragraph 51, Richards.  Applicant goes on to allege that Richards’ tools merely scan and track information about computers and do not allow the user to perform e-discovery related tasks.  The examiner disagrees. Aside from the title and abstract suggesting the Richards’ reference teaching e-discovery tasks, Richards’ explicitly cites the unified directory is generated through tools (such as the scanning and mapping tool) initialized and/or deployed by electronic discovery (e-discovery) management server; see paragraph 42, Richards. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Wu – 2014/0222780 

Paknad et al – 8,112,406

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456